Whitfield, J.,
delivered the opinion of the court.
It is true that taxes are a- charge in rem; that the ownership of the land is immaterial to the right and power of the state to sell for taxes. But it does not at all follow from this that a particular person may not sustain such relation to the land, and may not so conduct himself with respect to it, as to be estopped to buy at a tax sale. The state, in such case, will get its taxes, but he will not get the land. We think it clear that appellee’s relation to this land, and his dealing with respect to it, have been such that he acquired no title at the sale for taxes, in *919Match, 1892, if any such sale there ivas. The appellant is entitled to the relief prayed in her cross bill.
Decree reversed and cause remanded, to Toe proceeded with in accordance with this opinion.